DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 13 November 2020.
Claims 1 – 15 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 3 – 4, 6, 10, and 14 are objected to because of the following informalities:
Regarding claims 3 and 4, the limitation, “the first and second members”, should read, “the first member and the second member”.  
Regarding claim 6, the limitation, “the first and second ends”, should read, “the first end and the second end”.
Regarding claim 10, the limitation, “the wrap material supply roll”, should read, “the bale wrap material supply roll”.
Regarding claim 14, the limitation, “a baling machine”, should read, “the baling machine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 11, lines 1 – 4, the limitation, “the transfer device is at least partially positioned under a wrap material bay cover coupled to a baler frame, and the wrap material bay cover at least partially encloses a wrap material bay for storing wrap material, the wrap material bay cover being movable to selectively provide access to the wrap material bay”, are indefinite because the limitation is ambiguous whether the wrap material bay cover is part of the transfer device and part of the claimed invention, or whether the wrap material bay cover is part of the baling machine and not part of the claimed invention.  If the wrap material bay cover is part of the baling machine and not part of the claimed invention, the examiner respectfully suggests using language such as “configured to” to functionally link structures of the claimed invention to structures of the baling machine.  For the purpose of compact prosecution, the examiner interprets the limitation, “the transfer device is at least partially positioned under a wrap material bay cover coupled to a baler frame, and the wrap material bay cover at least partially encloses a wrap material bay for storing wrap material, the wrap material bay cover being movable to selectively provide access to the wrap material bay”, to mean “the transfer device is configured to be at least partially positioned under a wrap material bay cover coupled to a baler frame, and the wrap material bay cover at least partially encloses a wrap material bay for storing wrap material, the wrap material bay cover being movable to selectively provide access to the wrap material bay” indicating the wrap material bay is not part of the claimed invention.  Please note, if the wrap material bay cover is not part of the claimed invention, then limitations directed towards the wrap material bay cover (i.e., “the wrap material bay cover at least partially encloses a wrap material bay for storing wrap material, the wrap material bay cover being movable to selectively provide access to the wrap material bay”) does not convey any patentable weight to the claims.

Regarding claim 14, lines 1 – 4, the limitation, “the pivot is installed on a baling machine, the baling machine having a frame, a baling chamber for creating a bale, and a wrap material bay for storing wrap material to be fed into the baling chamber”, are indefinite because the limitation is ambiguous whether the baling machine is part of the transfer device and part of the claimed invention, or whether the baling machine is not part of the claimed invention.  If the baling machine is not part of the claimed invention, the examiner respectfully suggests using language such as “configured to” to functionally link structures of the claimed invention to structures of the baling machine.  For the purpose of compact prosecution, the examiner interprets the limitation, “the pivot is installed on a baling machine, the baling machine having a frame, a baling chamber for creating a bale, and a wrap material bay for storing wrap material to be fed into the baling chamber”, to mean “the pivot is configured to be installed on the baling machine, the baling machine having a frame, a baling chamber for creating a bale, and a wrap material bay for storing wrap material to be fed into the baling chamber” indicating the baling machine is not part of the claimed invention.  Please note, if the baling machine is not part of the claimed invention, then limitations directed towards the baling machine (i.e., “the baling machine having a frame, a baling chamber for creating a bale, and a wrap material bay for storing wrap material to be fed into the baling chamber”) does not convey any patentable weight to the claims.

Regarding claim 15, line 1, the limitation, “the transfer device of claim 1 installed in the wrap material bay”, in indefinite because the limitation is ambiguous whether the limitation is an independent claim or a dependent claim.  If the limitation is an independent claim; then the independent claim is indefinite because the independent claim does not have a preamble or transitional phrase, as required by MPEP 608.01(i), to indicate what elements of the claimed combination are conventional or known (MPEP 608.01(i)) and to define the scope of the claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim (MPEP 2111.03).  If the limitation is a dependent claim, then the dependent claim is indefinite because the claim is ambiguous as to what element is installed in the wrap material bay,  For the purpose of compact prosecution, the examiner interprets the limitation, “the transfer device of claim 1 installed in the wrap material bay”, to mean: 

A baling machine comprising: 
the transfer device of claim 1 installed in a wrap material bay.

Regarding claim 15, line 1, the limitation, “the wrap material bay”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the wrap material bay”, to mean “a wrap material bay”.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemerg et al. (US 5,996,307), hereinafter Niemerg.
[AltContent: textbox (C)][AltContent: ]
    PNG
    media_image1.png
    374
    483
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    666
    492
    media_image2.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (Niemerg et al. (US 5,996,307) – Annotated figs. 2, 3)]

Regarding claim 1, Niemerg discloses a transfer device (LA, figs. 1, 2, 3) for a bale wrap material supply roll (14’, fig. 3), the transfer device comprising: an arm (9’, 20, fig. 3) having a first end (A, annotated fig. 3) and a second end (B, annotated fig. 3); a pivot (21, fig. 3) positioned at the first end of the arm, wherein the pivot is configured to be secured to a baling machine (1, fig. 1) (Fig. 3 show pivot pin 21 secured to housing 7 of baling machine 1 via support brackets 18, 19) ; and a lifting device (23, fig. 3) positioned on the arm, wherein the lifting device is configured to be attached to a bale wrap material supply roll (Fig. 3 shows cylinder unit 23 attached to spare roll 14’ via trough 12’ wherein the phantom lines indicate cylinder unit 23 lifting trough 12’ and spare roll 14’).

Regarding claim 10, Niemerg discloses a stored position (as shown in fig. 1) and a plurality of operating positions (as shown in fig. 3), wherein, when in the plurality of operating positions, the transfer device (LA, figs. 1, 2, 3) is configured to lift and transfer the bale wrap material supply roll (14’, fig. 3) (Fig. 3 shows a first operating position and a second operating position (in phantom lines) wherein loading device LA lifts and transfers spare roll 14’ to the unwind station AS).

Regarding claim 11, Neimerg discloses when the transfer device (LA, figs. 1, 2 , 3) is in the stored position (as shown in fig. 1), the transfer device configured to be at least partially positioned under a wrap material bay cover (28, fig. 2) coupled to a baler frame (8, fig. 2), and the wrap material bay cover at least partially encloses a wrap material bay (C, annotated fig. 2) for storing wrap material (Fig. 2 shows in phantom lines the transfer device LA adjacent sidewall 8 in the stored position with cover 28 at least partially enclosing the wrap material bay C), the wrap material bay cover being movable to selectively provide access to the wrap material bay (Fig. 2 shows cover 28 movable from an open position a closed position).

Regarding claim 14, Neimerg discloses the pivot (21, fig. 3) configured to be installed on a baling machine (1, fig. 1) (Fig. 3 shows pivot pin 21 installed on side wall 8 of baling machine 1 via support brackets 18, 19), the baling machine having a frame (7, 8, figs. 1, 2, 3), a baling chamber  (2, fig. 1) for creating a bale, and a wrap material bay (C, annotated fig. 2) for storing wrap material to be fed into the baling chamber.

Regarding claim 15, Neimerg discloses a baling machine (1, fig. 1) comprising: the transfer device (LA, fig. 3) of claim 1 installed in a wrap material bay (C, annotated fig. 3).

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitsbergen (US 11,352,239 B1).

    PNG
    media_image5.png
    511
    555
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    474
    543
    media_image6.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (Spitsbergen (US 11,352,239 B1) – Annotated figs. 1, 2)]

Regarding claim 1, Spitsbergen discloses a transfer device (100, fig. 1) for a bale wrap material supply roll, the transfer device comprising: an arm (30, 40, 45, fig. 1) having a first end (A, annotated fig. 1) and a second end (B, annotated fig. 1); a pivot (26, 27, fig. 1) positioned at the first end of the arm, wherein the pivot is configured to be secured to a baling machine (Fig. 1 shows pivot pins 26, 27 mounted to base mount 50 wherein figs. 6A, 6B shows base mount 50 secured to a vehicle wherein the examiner deems the transfer device, including the pivot, would be likewise capable to be secured to a baling machine); and a lifting device (28, 32, 35, 38, fig. 1) positioned on the arm, wherein the lifting device is configured to be attached to a bale wrap material supply roll (Col. 4, ll. 16 – 20 describes the lifting device 28, 32, 35, 38 having a hook or other end component or attachment 35 wherein the examiner deems the hook or other end component or attachment 35 capable of attaching to a bale wrap material supply roll).

Regarding claim 2, Spitsbergen discloses the arm (30, 40, 45, fig. 1) further comprises a first member (45, fig. 1) and a second member (30, 40 fig. 1), wherein the first member is pivotally attached to the second member (via remote pivot connection 37).

Regarding claim 3, Spitsbergen discloses the first member (45, fig. 1) and the second member (30, 40 fig. 1) are configured to nest together when positioned longitudinally adjacent one another (As shown in fig. 4; Col. 7, ll. 33 – 37).

Regarding claim 4, Spitsbergen discloses at least one of the first member (45, fig. 1) and the second arm member has a channel that is configured to receive the at least one of the first and second arm members (30, 40, fig. 1) (Col. 7, ll. 33 – 37 describes boom arm 45 having a channel open in the bottom so that the telescoping support strut comprising of first arm 30 and second arm 40 fits into the channel of the boom).

Regarding claim 5, Spitsbergen discloses the lifting device (28, 32, 35, 38, fig. 1) includes at least one of a hoist and an actuator (28, fig. 1).

Claims 1, 9, and 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlan (US 4,556,358).
[AltContent: textbox (C)][AltContent: ]
    PNG
    media_image10.png
    341
    430
    media_image10.png
    Greyscale
[AltContent: textbox (D)][AltContent: ]

Regarding claim 1, Harlan discloses a transfer device (Col. 2, l. 45; “the portable hoist”) for a bale wrap material supply roll, the transfer device comprising: an arm (15, fig. 2) having a first end (A, annotated fig. 2) and a second end (B, annotated fig. 2); a pivot positioned at the first end of the arm (C, annotated figs. 1, 2; Col. 2, ll. 60 – 64 describes boom 15 pivotally secured to the upright support structure 13 at the upper end of the support wherein the examiner deems the phrase, “pivotally secure”, implies a pivot at the first end A of boom 15 securing boom 15 and upright support structure 13), wherein the pivot is configured to be secured to a baling machine (Fig. 2 shows the pivot mounted to upright support structure 13 wherein figs. 1, 2 shows upright support structure 13 secured to a vehicle wherein the examiner deems the transfer device, including the pivot, would be likewise capable to be secured to a baling machine); and a lifting device (18, 19, 20, fig. 2) positioned on the arm, wherein the lifting device is configured to be attached to a bale wrap material supply roll (Col. 3, ll. 14 – 17 describes the lifting device 18, 19, 20 having a hook or other such grappling device 20 wherein the examiner deems the hook or other such grappling device 20 capable of attaching to a bale wrap material supply roll).

Regarding claim 9, Harlan discloses the arm (15, fig. 2) is telescoping (Col. 3, ll. 30 – 34).

Regarding claim 12, Harlan discloses the pivot (C, annotated figs. 1, 2) is a first pivot, wherein the transfer device (Col. 2, l. 45; “the portable hoist”) further comprises a lifting actuator (17, fig. 2) pivotally attached to the arm (15, fig. 2; via pivot D, annotated fig. 1) and to a second pivot (31, fig. 5), wherein the second pivot is configured to be attached to the baling machine (Figs. 2, 5, 6 shows the convex base of hydraulic operator 17 mounted in concave mounting means 32 attached to upright support structure 13 wherein figs. 1, 2 shows upright support structure 13 secured to a vehicle wherein the examiner deems the transfer device, including the second pivot, would be likewise capable to be secured to a baling machine), and wherein the lifting actuator is extendable to assist pivotal movement of the arm about the first pivot (As shown in figs. 2, 3).

Regarding claim 13, Harlan discloses the first pivot (C, annotated figs. 1, 2) includes a horizontal pivot axis (axis of C, figs. 1, 2) and a vertical pivot axis (axis of upper means 14 to allows for swinging movement of the support structure 13 about a vertical axis, fig. 1), wherein the horizontal pivot axis is generally transverse to the vertical pivot axis (As shown in annotated figs. 1, 2), and wherein the arm (15, fig. 2) is movable about both the horizontal pivot axis and the vertical pivot axis (As shown in figs. 1, 2 ,3), and wherein the second pivot (31, fig. 5) includes a second horizontal pivot axis (rotation axis of 31, fig. 5) and a second vertical pivot axis (axis of lower means 14 to allows for swinging movement of the support structure 13 about a vertical axis, fig. 1), wherein the second horizontal pivot axis is generally transverse to the second vertical pivot axis (As shown in figs. 1, 2 ,3), and wherein the lifting actuator (17, fig. 2) is movable about both the second horizontal pivot axis and the second vertical pivot axis (As shown in figs. 1, 2 ,3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image13.png
    603
    503
    media_image13.png
    Greyscale
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (O’Meara (US 6,095,349) – Annotated fig. 1)]Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harlan, in view of O’Meara (US 6,095,349). 
                         
Regarding claim 6, Harlan discloses the invention as recited in claim 1.
Harlan does not explicitly disclose the lifting device is secured to the arm to be slidable between the first end and the second end.
However, O’Meara teaches the lifting device (68, 69, 72, fig. 1) is secured to the arm (70, fig. 1) to be slidable between the first end (A, annotated fig. 1) and the second end (B, annotated fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting device, as disclosed by Harlan, with the lifting device is secured to the arm to be slidable between the first end and the second end, as taught by O’Meara, with the motivation to move a load in a horizontal direction toward the baling machine.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harlan, in view of Routledge (US 7,430,959 B2).

Regarding claim 7, Harlan discloses the invention as recited in claim 1.
Harlan does not explicitly disclose a roll adapter connected to the lifting device, the roll adaptor being configured to be attached to a bale wrap material supply roll to stably support the bale wrap material supply roll in space.
Routledge teaches a roll adapter (Col. 3, ll. 33 – 41; “the grapple of fig. 2”) connected to the lifting device (22, 23, fig. 1), the roll adaptor being configured to be attached to a bale wrap material supply roll (20, fig. 1) to stably support the bale wrap material supply roll in space (Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting device, as disclosed by Harlan, with a roll adapter connected to the lifting device, the roll adaptor being configured to be attached to a bale wrap material supply roll to stably support the bale wrap material supply roll in space, as taught by Routledge, with the motivation to provide a grapple specifically for engaging the bale wrap material supply roll with curved clamps to grasp the bale wrap material supply roll without damaging it.

Regarding claim 8, Harlan discloses the invention as recited in claim 1.
The modified Harlan further discloses the roll adapter (Col. 3, ll. 33 – 41; “the grapple of fig. 2) is extendable from the arm (24, fig. 1) via the lifting device (22, 23, fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TROUNG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 August 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731